               Case 19-12269-KBO             Doc 48      Filed 11/08/19       Page 1 of 34



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  )     Chapter 11
                                                        )
MTE HOLDINGS LLC, et al.,1                              )     Case No. 19-12269 (KBO)
                                                        )
                         Debtors.                       )     Joint Administration Requested
                                                        )

          DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
             (I) PROHIBITING UTILITY COMPANIES FROM ALTERING,
         REFUSING, OR DISCONTINUING UTILITY SERVICES, (II) DEEMING
             UTILITY COMPANIES ADEQUATELY ASSURED OF FUTURE
              PERFORMANCE, (III) ESTABLISHING PROCEDURES FOR
             DETERMINING ADDITIONAL ADEQUATE ASSURANCE OF
         PAYMENT, AND (IV) SETTING A FINAL HEARING RELATED HERETO

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”) in

the above-captioned chapter 11 cases (the “Chapter 11 Cases”) respectfully state as follows in

support of this motion (the “Motion”):

                                        RELIEF REQUESTED

         1.     The Debtors submit this Motion pursuant to sections 105(a) and 366(b) of title 11

of the United States Code (the “Bankruptcy Code”) requesting entry of interim and final orders,

substantially in the forms attached hereto as Exhibits A and B (the “Interim Order” and the

“Final Order,” respectively): (i) prohibiting Utility Companies (as defined below) from altering,

refusing, or discontinuing Utility Services (as defined below) on account of prepetition invoices,

including the making of demands for security deposits or accelerated payment terms; (ii)

determining that the Debtors have provided each of the Utility Companies with “adequate

assurance of payment” within the meaning of Bankruptcy Code section 366 (“Adequate


1
          The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC
(0770); MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves
Energy LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
              Case 19-12269-KBO          Doc 48       Filed 11/08/19   Page 2 of 34



Assurance”); (iii) establishing procedures (the “Assurance Procedures”) for determining

additional Adequate Assurance, if any, and authorizing the Debtors to provide Adequate

Assurance to the Utility Companies; and (iv) setting a final hearing (the “Final Hearing”) on the

proposed Assurance Procedures.

                                JURISDICTION AND VENUE

       2.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012. This matter is a core proceeding within the

meaning of 28 U.S.C § 157(b)(2). Pursuant to rule 9013-1(f) of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”), the Debtors consent to the entry of a final order by the Court in connection with

this Motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

       3.      Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The statutory and other legal predicates for the relief requested herein are

Bankruptcy Code sections 105(a) and 366, rules 6003 and 6004 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 9013-1(m).

                                        BACKGROUND

       A.      General Background.

       5.      On the date hereof, as well as on October 22, 2019 and October 23, 2019, each of

the Debtors filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code in this

Court. The Debtors continue to operate their businesses and manage their properties as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No party has


                                                  2
                   Case 19-12269-KBO             Doc 48        Filed 11/08/19         Page 3 of 34



requested the appointment of a trustee or examiner in the Chapter 11 Cases and no statutory

committees have been appointed or designated.

           6.       A detailed description of the Debtors and their businesses, and facts and

circumstances relating to the Debtors’ filing of the Chapter 11 Cases, are set forth in greater

detail in the Declaration of Mark Siffin, Chief Executive Officer of MDC Energy LLC in Support

of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously herewith. This Motion incorporates by reference the facts set forth in the

First Day Declaration as if fully set forth herein. Additional facts specific to this Motion are set

forth below.

           B.       The Debtors’ Utilities.

           7.       In the normal course of operation of their business, the Debtors obtain electricity,

telecommunications, and internet access (each, a “Utility Service” and collectively, the “Utility

Services”) from various utility companies (each, a “Utility Company” and collectively, the

“Utility Companies”).2 A list of Utility Companies that provide Utility Services to the Debtors is

attached as Annex 1 to the Interim and Final Orders (as supplemented, the “Utility Service

List”).3        On average, the Debtors spend approximately $75,375 per month on the Utility

Services.


2
           Bankruptcy Code section 366 applies to entities that provide services that are traditionally provided by
“utilities,” including services that cannot be readily obtained or replaced elsewhere or which constitute a monopoly
with respect to the service provided. See One Stop Realtour Place, Inc. v. Allegiance Telecom, Inc. (In re One Stop
Realtour Place, Inc.), 268 B.R. 430, 435-37 (Bankr. E.D. Pa. 2001) (deeming mobile phone service provider a
utility); In re Good Time Charlie’s Ltd., 25 B.R. 226, 227–28 (Bankr. E.D. Pa. 1982) (finding landlord was a utility
because it was the sole source of electrical supply to debtor-tenant).
3
          The Debtors have endeavored to identify all of the Utility Companies and list them on the Utility Service
List. However, inadvertent omissions may have occurred, and the omission from the Utility Service List of any
entity providing utility services to the Debtors shall not be construed as an admission, waiver, acknowledgment, or
consent that Bankruptcy Code section 366 does not apply to such entity. If the Debtors identify any entity that was
inadvertently excluded from Utility Service List, the Debtors will promptly provide such entity with a copy of this
Motion and either the (i) Interim Order or (ii) if entered, the Final Order. In addition, the inclusion of any entity on
the Utility Service List is not an admission that such entity is a utility with the meaning of Bankruptcy Code section
366, and the Debtors reserve all rights with respect thereto.


                                                           3
                Case 19-12269-KBO              Doc 48        Filed 11/08/19       Page 4 of 34



        8.       In general, the Debtors have established a good payment history with the Utility

Companies and have made payments on a regular and timely basis. To the best of the Debtors’

knowledge, there are no material defaults or arrearages of any significance with respect to the

Debtors’ undisputed Utility Services invoices, other than payment interruptions that may be

caused by the commencement of these Chapter 11 Cases.

        C.       The Proposed Adequate Assurance Deposit.

        9.       Within twenty (20) days of the date hereof, the Debtors propose to establish a

segregated account containing an initial aggregate amount of $37,500 (the “Utility Deposit”),

equal to approximately 50% of the Debtors’ estimated monthly cost of the Utility Services,

which is an amount sufficient to provide utility companies with Adequate Assurance.

        10.      The Debtors intend to pay, when due, all undisputed postpetition charges for

Utility Services. Moreover, the Debtors expect their available cash will be more than sufficient

to pay for the Debtors’ postpetition use of Utility Services.

        11.      While the form of Adequate Assurance may be limited to the types of security

enumerated in Bankruptcy Code section 366(c)(1)(A),4 the determination of the amount of

Adequate Assurance is within the discretion of the Court. It is well established that adequate

assurance does not require an absolute guarantee of payment. Instead, the protection granted to a

utility is intended to avoid exposing the utility to an unreasonable risk of nonpayment.

        12.      The Debtors submit that the Utility Deposit constitutes sufficient Adequate

Assurance for the Utility Companies and fully satisfies the requirements of Bankruptcy Code

section 366. However, should any Utility Company disagree, the Debtors propose to establish



4
          This section provides that “assurance of payment” may be in the form of a cash deposit, letter of credit,
certificate of deposit, surety bond, prepayment of utility consumption, or another form of security that is mutually
agreed upon by the utility and the debtor. 11 U.S.C. § 366(c)(1)(A).



                                                         4
             Case 19-12269-KBO         Doc 48       Filed 11/08/19    Page 5 of 34



the Assurance Procedures under which a Utility Company may request additional Adequate

Assurance. If any Utility Company believes additional Adequate Assurance is required, it may

request such additional assurance pursuant to the following Assurance Procedures:

               i.   If a Utility Company is not satisfied with the assurance of future payment
                    provided by the Debtors, the Utility Company must serve a written request
                    (a “Request”) upon: (a) the Debtors; (b) counsel to the Debtors; (c) the
                    Office of the United States Trustee for the District of Delaware; (d) counsel
                    to Natixis, New York Branch (“Natixis”) and counsel to BMO Harris, N.A.
                    (“BMO”); (e) counsel to Riverstone Credit Management, LLC
                    (“Riverstone”) and (f) counsel to any statutory committee appointed in these
                    Chapter 11 Cases.

              ii.   The Request must: (a) set forth the location(s) for which Utility Services are
                    provided, the account number(s) for such location(s), and the outstanding
                    balance for each account; (b) disclose any existing security deposit; and (c)
                    provide an explanation of why the Utility Deposit is not sufficient Adequate
                    Assurance of payment.

             iii.   Without further order of the Court, the Debtors may enter into agreements
                    granting additional Adequate Assurance to a Utility Company and/or
                    extending the Debtors’ time to file a Determination Motion (as defined
                    below). The Debtors may reduce the amount of the Utility Deposit by any
                    amount allocated to a particular Utility Company to the extent consistent
                    with any alternative adequate assurance arrangements mutually agreed to by
                    the Debtors and the affected Utility Company.

              iv.   If the Debtors believe a Request is unreasonable, then they shall, within
                    thirty (30) days after receipt of a Request (or such later date as agreed to by
                    the Debtors and the requesting Utility Company), file a motion (the
                    “Determination Motion”) pursuant to Bankruptcy Code section 366(c)(3)
                    seeking a determination from the Court that the Utility Deposit, plus any
                    additional consideration offered by the Debtors, constitutes Adequate
                    Assurance.

              v.    Pending resolution of any such Determination Motion, the Utility Company
                    filing such Request shall be prohibited from altering, refusing, or
                    discontinuing service to the Debtors on account of the commencement of
                    these Chapter 11 Cases, unpaid charges for prepetition services, or on
                    account of any objections to the Debtors’ proposed Adequate Assurance.

              vi.   The Utility Deposit shall automatically, without further order of the Court,
                    be available to the Debtors upon the effective date of any chapter 11 plan for
                    the Debtors, upon the closing date of a sale of substantially all of the
                    Debtors’ assets under section 363 of the Bankruptcy Code or upon the


                                                5
              Case 19-12269-KBO          Doc 48       Filed 11/08/19     Page 6 of 34



                     closing of these Chapter 11 Cases; provided that there are no outstanding
                     disputes related to postpetition payments owing to any Utility Company.

              vii.   The Utility Deposit shall be deemed Adequate Assurance for any Utility
                     Company that fails to make a Request.

       13.     The Debtors request the Final Hearing on this Motion be held within twenty-eight

(28) days of the date hereof to ensure that, if a Utility Company argues it can unilaterally refuse

service to the Debtors on the thirty-first (31st) day after the date hereof, the Debtors will have the

opportunity, to the extent necessary, to request that the Court modify the Assurance Procedures

to avoid any potential termination of the Utility Services.

       14.     The portion of the Adequate Assurance Deposit attributable to each Utility

Company shall be returned to the Debtors upon the effective date of a chapter 11 plan for the

Debtors or such other time as mutually agreeable between the Debtors and each Utility

Company. Additionally, if the Debtors terminate any of the Utility Services provided by a

Utility Company, the Debtors request that they immediately be permitted to reduce the Adequate

Assurance Deposit to reflect the termination of such Utility Services.

       15.     As a condition of accepting an Adequate Assurance Deposit, the Debtors propose

that such Utility Company shall be deemed to have stipulated that the Adequate Assurance

Deposit constitutes adequate assurance of payment to such Utility Company within the meaning

of section 366 of the Bankruptcy Code, and shall be prohibited from challenging or opting out of

the Assurance Procedures (as defined below), filing a Request (as defined below), or requesting

any additional adequate assurance of payment of any kind at any time, notwithstanding any

attempt by such Utility Company to reserve a right to seek any such relief.

       D.      Proposed Procedures to Supplement the Utility List.

       16.     Although the Debtors have made a good faith effort to identify all of the Utilities

that currently provide Utility Services to the Debtors, it is possible that some Utilities may not be


                                                  6
              Case 19-12269-KBO            Doc 48       Filed 11/08/19   Page 7 of 34



listed on the Utilities List. For any additional Utilities that the Debtors identify, the Debtors will

file a Supplemental Notice and will serve the Supplemental Notice by first-class mail on all

Utilities listed in such Supplemental Notice. The Debtors request that the Proposed Orders be

binding on all Utilities, regardless of whether or when such Utility Company was added to the

Utilities List by Supplemental Notice.

                              BASIS FOR RELIEF REQUESTED

       A.      Bankruptcy Code Section 366 Grants the Court the Discretion to
               Determine the Adequacy of the Debtors’ Proposed Adequate Assurance.

       17.     The Utility Services are essential to the operation of the Debtors’ business and

will continue to be necessary during these Chapter 11 Cases. The termination or cessation (even

if only temporary) of Utility Services because of payment defaults related to prepetition Utility

Services would result in a significant disruption to the Debtors’ business operations.

Unanticipated delays in the Debtors’ ability to meet their customers’ needs would result in

substantial and irreparable harm to the Debtors and would impair the Debtors’ efforts to

maximize the value of their estates during these Chapter 11 Cases. It is therefore critical that the

Utility Services continue uninterrupted.

       18.     Bankruptcy Code section 366 provides that, in a chapter 11 case, during the initial

thirty (30) days after the commencement of the case, utilities may not alter, refuse or discontinue

service to, or discriminate against, a debtor solely on the basis of the commencement of its case

or the existence of prepetition debts owed by the debtor. After the thirty-day period, however,

under Bankruptcy Code section 366(c), utilities may discontinue service to a debtor if the debtor

does not provide “adequate assurance of future performance” of its postpetition obligations in a

form that is satisfactory to the utility, subject to the Court’s ability to modify the amount of

adequate assurance. 11 U.S.C. § 366(c)(2).



                                                    7
              Case 19-12269-KBO          Doc 48        Filed 11/08/19   Page 8 of 34



       19.     In addition, section 366(c)(3)(B) of the Bankruptcy Code restricts the factors a

court can consider when determining whether an assurance of payment is adequate. Specifically,

courts may not consider (a) the absence of a security deposit before a debtor’s petition date, (b) a

debtor’s history of timely payments, or (c) the availability of an administrative expense priority,

when determining the amount of a deposit.

       20.     While the Bankruptcy Code provides guidance as to the required nature of

adequate assurance, the Court retains the discretion to determine the amount of adequate

assurance necessary or to change the fundamental requirement that assurance of payment must

simply be adequate. Compare 11 U.S.C. § 366(b) (“On request of a party in interest and after

notice and a hearing, the court may order reasonable modification of the amount of the deposit or

other security necessary to provide adequate assurance of payment.”), with § 366(c)(3)(A) (“On

request of a party in interest and after notice and a hearing, the court may order modification of

the amount of an assurance of payment under paragraph (2) [which is governed by an adequacy

standard].”); see also In re Circuit City Stores, Inc., Case No. 08-35653 (KRH), 2009 Bankr.

LEXIS 237, at *15-16 (Bankr. E.D. Va. Jan. 14, 2009) (finding that determinations of adequate

assurance remain within the Court’s discretion).

       21.     Courts construing section 366(b) of the Bankruptcy Code have long recognized

that, in determining adequate assurance, the Court is not required to give the Utilities the

equivalent of a guaranty of payment, but must only determine that the utility is not subject to an

unreasonable risk of nonpayment for post-petition services. See In re Santa Clara Circuits W.,

Inc., 27 B.R. 680, 685 (Bankr. D. Utah 1982) (quoting In re George C. Frye Co., 7 B.R. 856, 858

(Bankr. D. Me. 1980)) (“[A]dequate assurance of payment does not mean guaranty of payment;

but the Court must find that the utility is not subject to an unreasonable risk of future loss.”); see




                                                   8
              Case 19-12269-KBO         Doc 48       Filed 11/08/19   Page 9 of 34



also Circuit City, 2009 Bankr. LEXIS 237, at *13 (“A debtor need not provide utility companies

an absolute guarantee of payment.”); accord Long Island Lighting Co. v. The Great Atl. & Pac.

Tea Co. (In re The Great Atl. & Pac. Tea Co.), Case No. 11-CV-1338 (CS), 2011 U.S. Dist.

LEXIS 131621, at *18 (S.D.N.Y. Nov. 14, 2011); S. Cal. Edison Co. v. Crystal Cathedral

Ministries (In re Crystal Cathedral Ministries), 454 B.R. 124, 131 (Bankr. C.D. Cal. 2011); In re

New Rochelle Tel. Corp., 397 B.R. 633, 639 (Bankr. E.D.N.Y. 2008); Steinebach v. Tucson Elec.

Power Corp. (In re Steinebach), 303 B.R. 634, 641 (Bankr. D. Ariz. 2004); In re Adelphia Bus.

Sols., Inc., 280 B.R. 63, 80 (Bankr. S.D.N.Y. 2002). Historically, whether a utility is subject to

an unreasonable risk of nonpayment must be determined from the facts and circumstances of

each case. See Santa Clara Circuits W., 27 B.R. at 685; see also Adelphia Bus. Sols., 280 B.R. at

80; accord Long Island Lighting, 2011 U.S. Dist. LEXIS 131621, at *18; Mass. Elec. Co. v.

Keydata Corp. (In re Keydata Corp.), 12 B.R. 156, 158 (B.A.P. 1st Cir. D. Mass. 1981). While

section 366(c) of the Bankruptcy Code limits the factors a court may consider, determinations of

adequate assurance remain within the Court’s discretion. Cf. Long Island Lighting, U.S. Dist.

LEXIS 131621, at *20; Steinebach, 303 B.R. at 642; Adelphia Bus. Sols., 280 B.R. at 80; Marion

Steel Co. v. Ohio Edison Co. (In re Marion Steel Co.), 35 B.R. 188, 195 (Bankr. D. Ohio 1983).

The Debtors believe that the proposed Adequate Assurance is sufficient and reasonable and

constitutes adequate assurance of payment under section 366(c) of the Bankruptcy Code.

       22.     Here, the Debtors believe that the Utilities have “adequate assurance of payment”

even without the proposed Adequate Assurance Deposit. Contemporaneously herewith, the

Debtors are seeking authorization to use cash collateral, which will enable them to pay their

operating costs consistent with the proposed budget, including any utility costs, as they come

due. The Debtors, thus, anticipate having sufficient resources to pay, and intend to pay, any and




                                                 9
             Case 19-12269-KBO         Doc 48     Filed 11/08/19     Page 10 of 34



all valid post-petition obligations for Utility Services in a timely manner. In addition, the

Debtors’ reliance on Utility Services for the operation of their businesses provides them with a

powerful incentive to stay current on their utility obligations. These factors, which the Court

may (and should) consider when determining the amount of any adequate assurance payments,

justify a finding that no adequate assurance payments are required in the Chapter 11 Cases.

Indeed, the Debtors respectfully submit that the proposed Adequate Assurance is more than

sufficient to assure the Utility Companies of future payment.

       23.     Finally, the relief requested in this Motion, including the Assurance Procedures

proposed herein, is similar to the relief granted in this district in recent chapter 11 cases. See,

e.g., In re Fred’s Inc., Case No. 19-11984 (CSS) (Bankr D. Del. Sept. 27, 2019); In re

Southcross Energy Partners, L.P. (MFW) (Bankr. D. Del. April 23, 2019); In re Pernix Sleep,

Inc., Case No. 19-10323 (CSS) (Bankr. D. Del. Feb. 21, 2019); In re TerraVia Holdings, Inc.,

Case No. 17-11655 (CCS) (Bankr. D. Del. Aug. 3, 2017); In re Bonanza Creek Energy, Inc.,

Case No. 17-10015 (KJC) (Bankr. D. Del. Jan. 5, 2017); In re Basic Energy Servs., Inc., Case

No. 16-12320 (KJC) (Bankr. D. Del. Nov. 17, 2016); In re Halcón Res. Corp., Case No. 16-

11724 (BLS) (Bankr. D. Del. Aug. 19, 2016); In re Venoco, Inc., Case No. 16-10655 (KG)

(Bankr. D. Del. Apr. 21, 2016); In re Magnum Hunter Res. Corp., Case No. 15-12533 (KG)

(Bankr. D. Del. Jan. 11, 2016); In re Offshore Grp. Inv. Ltd., Case No. 15-12422 (BLS) (Bankr.

D. Del. Jan. 5, 2016); In re Endeavour Operating Corp., Case No. 14-12308 (KJC) (Bankr. D.

Del. Nov. 6, 2014).

       24.     Notwithstanding the foregoing, the Debtors believe that the proposed Adequate

Assurance and the Assurance Procedures are reasonable, satisfy the requirements of section 366

of the Bankruptcy Code, and are necessary for the Debtors to carry out their reorganization




                                                10
                   Case 19-12269-KBO        Doc 48        Filed 11/08/19   Page 11 of 34



efforts. If they are not approved, the Debtors could be forced to address payment requests by

any Utility Company in a disorganized manner, which would distract management from focusing

on the Debtors’ reorganization. Moreover, the Debtors could be surprised by a Utility Company

unilaterally (a) deciding that it is not adequately protected, (b) discontinuing service, or

(c) making an exorbitant demand for payment to continue service. Such discontinuation of

Utility Service could put the Debtors’ reorganization efforts in jeopardy.

           B.       The Utility Companies Will Not Be Prejudiced by the Relief Requested.

           25.      On a monthly basis, the Debtors receive individual invoices for Utility Services

from the Utility Companies, with whom the Debtors have utility accounts. To the best of the

Debtors’ knowledge, there are no material defaults or arrearages with respect to the undisputed

Utility Service invoices other than payment interruptions that may be caused by commencement

of these Chapter 11 Cases.

           26.      The Debtors’ proposed method of furnishing Adequate Assurance is not

prejudicial to the rights of any Utility Company and is in the best interests of the Debtors’

estates.        Because uninterrupted Utility Services are vital to the continued operation of the

Debtors’ business and, consequently, to maximizing the value of their assets, the relief requested

herein is necessary and in the best interests of the Debtors’ estates and creditors. Such relief

ensures that the Debtors’ business operations will not be disrupted, and also provides the Utility

Companies and the Debtors with an orderly, fair procedure for determining Adequate Assurance.

           27.      Accordingly, for all of the foregoing reasons, the Debtors submit that cause exists

for granting the relief requested herein.

           THE REQUIREMENTS OF BANKRUPTCY RULE 6003 ARE SATISFIED

           28.      For a debtor to obtain relief to make payments within twenty-one (21) days of the

petition date, it must establish that making such payments satisfies the requirements mandated by


                                                     11
             Case 19-12269-KBO          Doc 48     Filed 11/08/19    Page 12 of 34



Bankruptcy Rule 6003 namely, the relief requested is necessary to avoid “immediate and

irreparable harm.”

       29.     As described above, immediate and irreparable harm would result if the relief

requested herein is not granted. Accordingly, the Debtors submit that the requirements of

Bankruptcy Rule 6003 are satisfied.

                          WAIVER OF NOTICE REQUIREMENTS

       30.     Given the nature of the relief requested herein, the Debtors respectfully request a

waiver of (i) the notice requirements under Bankruptcy Rule 6004(a) and (ii) the 14-day stay

under Bankruptcy Rule 6004(h), to the extent that either rule is applicable.

                          DEBTORS’ RESERVATION OF RIGHTS

       31.     Nothing contained herein is intended or should be construed as an admission as to

the validity of any claim against the Debtors, a waiver of the Debtors’ rights to dispute any

claim, or an approval or assumption of any agreement, contract, or lease under Bankruptcy Code

section 365. Likewise, if this Court grants the relief sought herein, any payment made pursuant

to the Court’s order is not intended and should not be construed as an admission as to the validity

of any claim or a waiver of the Debtors’ rights to dispute such claim subsequently.

                                            NOTICE

       32.     Notice of this Motion shall be given to (a) the Office of the United States Trustee

for the District of Delaware, (b) the Debtors’ thirty (30) largest unsecured creditors on a

consolidated basis, (c) counsel to Natixis and counsel to BMO, (d) counsel to Riverstone, (e) the

Utility Companies, (f) the United States Attorney for the District of Delaware, (g) the Internal

Revenue Service, (h) the Securities and Exchange Commission, (i) any other party required to be

provided notice under Local Rule 9013-1(m); and (i) any party that has requested notice pursuant




                                                 12
             Case 19-12269-KBO         Doc 48     Filed 11/08/19     Page 13 of 34



to Bankruptcy Rule 2002 as of the time of service. Due to the nature of the relief requested

herein, the Debtors submit that no other or further notice need be provided.

       WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court (a) enter the Interim Order substantially in the form annexed as Exhibit A hereto granting

the relief requested in this Motion on an interim basis, (b) schedule the Final Hearing on this

Motion within twenty-eight (28) days of the Affiliate Petition Date or as soon as otherwise

practicable thereafter to consider entry of the Final Order substantially in the form annexed as

Exhibit B hereto and enter the Final Order, and (c) grant such other and further relief as may be

just and proper.




                                                13
           Case 19-12269-KBO   Doc 48     Filed 11/08/19   Page 14 of 34



Dated: November 8, 2019
       Wilmington, Delaware

                               /s/ Daniel B. Butz
                               Robert J. Dehney (No. 3578)
                               Eric D. Schwartz (No. 3134)
                               Daniel Butz (No. 4227)
                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                               1201 North Market Street, 16th Floor
                               P.O. Box 1347
                               Wilmington, Delaware 19899-1347
                               Telephone: (302) 658-9200
                               Facsimile: (302) 658-3989
                               Email: rdehney@mnat.com
                                       eschwartz@mnat.com
                                       dbutz@mnat.com

                               - and -

                               Andrew K. Glenn (pro hac vice motion pending)
                               Matthew B. Stein (pro hac vice motion pending)
                               David J. Mark (pro hac vice motion pending)
                               KASOWITZ BENSON TORRES LLP
                               1633 Broadway
                               New York, New York 10019
                               Telephone: (212) 506-1700
                               Facsimile: (212) 506-1800
                               Email: AGlenn@kasowitz.com
                                       MStein@kasowitz.com
                                       DMark@kasowitz.com

                               PROPOSED COUNSEL FOR DEBTORS AND
                               DEBTORS IN POSSESSION




                                         14
Case 19-12269-KBO   Doc 48   Filed 11/08/19   Page 15 of 34



                       Exhibit A


                Proposed Interim Order
                Case 19-12269-KBO            Doc 48      Filed 11/08/19      Page 16 of 34



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                         )
In re:                                                   )    Chapter 11
                                                         )
MTE HOLDINGS LLC, et al.,1                               )    Case No. 19-12269 (KBO)
                                                         )
                          Debtors.                       )    Joint Administration Requested
                                                         )

                    INTERIM ORDER (I) PROHIBITING UTILITY
                   COMPANIES FROM ALTERING, REFUSING, OR
                 DISCONTINUING UTILITY SERVICES, (II) DEEMING
              UTILITY COMPANIES ADEQUATELY ASSURED OF FUTURE
               PERFORMANCE, (III) ESTABLISHING PROCEDURES FOR
              DETERMINING ADDITIONAL ADEQUATE ASSURANCE OF
          PAYMENT, AND (IV) SETTING A FINAL HEARING RELATED THERETO

          Upon the Motion2 of the above-captioned debtors and debtors in possession (collectively,

the “Debtors”), for entry of this Interim Order pursuant to Bankruptcy Code section 366,

(i) prohibiting Utility Companies from altering, refusing, or discontinuing Utility Services,

(ii) deeming Utility Companies adequately assured of future performance, (iii) scheduling a Final

Hearing to consider entry of the Final Order to the extent that a hearing is necessary, and

(iv) granting related relief, all as further described in the Motion; and this Court having

jurisdiction to consider the Motion and the relief requested therein in accordance with 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated as of February 29, 2012; and consideration of the

Motion and the relief requested therein being a core proceeding in accordance with 28 U.S.C.

§ 157(b)(2); and venue being proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409; and

1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: MTE Holdings LLC. (7894); MTE Partners LLC. (1158); Olam Energy Resources I LLC
(0770); MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves
Energy LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
2
          Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.
              Case 19-12269-KBO          Doc 48        Filed 11/08/19    Page 17 of 34



due and proper notice of the Motion being adequate and appropriate under the particular

circumstances; and upon the record of any hearing being held to consider the relief requested in

the Motion; and upon the First Day Declaration and all proceedings had before this Court; and

this Court having found and determined that the relief sought in the Motion is in the best

interests of the Debtors’ estates, their creditors, and other parties in interest and that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; and any

objections to the requested relief having been withdrawn or overruled on the merits; and after

due deliberation and sufficient cause appearing therefor, it is hereby ORDERED:

       1.      The Motion is granted on an interim basis to the extent provided herein.

       2.      Except as otherwise provided herein, the Debtors are authorized, but not directed,

to pay on a timely basis, in accordance with their prepetition practices, all undisputed invoices

for postpetition Utility Services provided by the Utility Companies to the Debtors.

       3.      Except as otherwise provided herein, the Debtors shall, on or before the date

which is twenty (20) days after the date of the Motion, deposit the Utility Deposit into the Utility

Deposit Account, to be held in escrow, pending further order of this Court. Such Utility Deposit

shall constitute adequate assurance of payment for each Utility Company for postpetition Utility

Services provided to the Debtors. The Utility Deposit Account may be either interest-bearing or

non-interest-bearing at the Debtors’ election.

       4.      The Utility Deposit Account shall be maintained with a minimum balance of

$37,500 which may be adjusted by the Debtors: (a) to account for the termination of Utility

Services by the Debtors regardless of any Requests and/or agreements with Utility Companies,

provided that for any Utility Company for which the Utility Deposit is reduced, the Debtors shall

have paid such Utility Company in full for any outstanding postpetition Utility Services before



                                                   2
             Case 19-12269-KBO          Doc 48       Filed 11/08/19   Page 18 of 34



reducing the Utility Deposit, and the Utility Company does not dispute that it has been paid in

full for postpetition services; (b) in accordance with the terms of any agreement between the

Debtors and the affected Utility Company; and (c) to account for the addition of a Utility

Company to the Utility Service List.

       5.      Pending entry of the Final Order, the Utility Companies are prohibited from

altering, refusing, or discontinuing Utility Services on the basis of (a) the commencement of the

Debtors’ Chapter 11 Cases, (b) any unpaid invoice for Utility Services, or (c) any objections to

the Debtors’ proposed Adequate Assurance requiring the Debtors to furnish any additional

deposit or other security to the Utility Companies for the continued provision of Utility Services.

       6.      If any Utility Company believes additional Adequate Assurance is required, it

may request such additional assurance by serving a Request upon: (a) the Debtors; (b) counsel to

the Debtors; (c) the Office of the United States Trustee for the District of Delaware; (d) counsel

to Natixis and BMO; (e) counsel to Riverstone; and (f) counsel to any statutory committee

appointed in these Chapter 11 Cases.

       7.      Each Request must: (a) set forth the location(s) for which Utility Services are

provided, the account number(s) for such location(s), and the outstanding balance for each

account; (b) disclose any existing security deposit; and (c) provide an explanation of why the

Utility Deposit is not sufficient Adequate Assurance of payment.

       8.      If the Debtors wish to dispute a Request, then they shall, within thirty (30) days

after receipt of a Request (or such later date agreed to by the Debtors and the requesting party),

file a Determination Motion pursuant to Bankruptcy Code section 366(c)(3) seeking a

determination from this Court that the Utility Deposit, plus any additional consideration offered

by the Debtors, constitutes Adequate Assurance of payment.



                                                 3
             Case 19-12269-KBO         Doc 48       Filed 11/08/19   Page 19 of 34



       9.      Pending notice and a hearing on a Determination Motion or other resolution of a

Request, the Utility Company filing such Request shall be prohibited from altering, refusing, or

discontinuing service to the Debtors on account of the commencement of these Chapter 11

Cases, unpaid charges for prepetition services, or any objections to the Debtors’ proposed

Adequate Assurance.

       10.     Without further order of this Court, the Debtors may enter into agreements

granting additional Adequate Assurance to a Utility Company and/or extending the Debtors’

time to file a Determination Motion. The Debtors may reduce the amount of the Utility Deposit

by any amount allocated to a particular Utility Company to the extent consistent with any

alternative adequate assurance arrangements mutually agreed to by the Debtors and the affected

Utility Company.

       11.     The Utility Deposit shall automatically, without further order of the Court, be

available to the Debtors upon the effective date of any chapter 11 plan for the Debtors, upon the

closing date of a sale of substantially all of the Debtors’ assets under section 363 of the

Bankruptcy Code, or upon the closing of these Chapter 11 Cases; provided that there are no

outstanding disputes related to postpetition payments owing to any Utility Company.

       12.     The Utility Deposit shall be deemed Adequate Assurance of payment for any

Utility Company that fails to make a Request.

       13.     The relief granted herein is for all Utility Companies providing Utility Services to

the Debtors and is not limited to those listed on the Utility Service List attached as Annex 1 to

this Interim Order. The Debtors are authorized to supplement, as necessary, the Utility Service

List and this Interim Order shall apply to any such Utility Company that is subsequently added to

the Utility Service List. Any such supplement to the Utility Service List shall be filed with this



                                                4
             Case 19-12269-KBO          Doc 48       Filed 11/08/19   Page 20 of 34



Court and served with a copy of this Interim Order and the Motion on the applicable Utility

Company.

       14.       The Debtors are authorized, but not directed, to issue postpetition checks or to

affect postpetition fund transfer requests in replacement of any checks or fund transfer requests

that are dishonored as a consequence of the Chapter 11 Cases with respect to the obligations

approved herein.

       15.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Interim Order in accordance with the Motion.

       16.       The banks and financial institutions on which checks were drawn or electronic

payment requests made on account of obligations approved herein are authorized to receive,

process, honor and pay all such checks and electronic payment requests when presented for

payment, and all such banks and financial institutions are authorized to rely on the Debtors’

designation of any particular check or electronic payment request as being approved by this

Interim Order.

       17.       As a condition of accepting an Adequate Assurance Deposit, each Utility

Company shall be deemed to have stipulated that the Adequate Assurance Deposit constitutes

adequate assurance of payment to such Utility Company within the meaning of section 366 of

the Bankruptcy Code, absent further order from the Court, and shall be prohibited from

challenging or opting out of the Assurance Procedures, filing a Request, or requesting any

additional adequate assurance of payment of any kind at any time, notwithstanding any attempt

by such Utility Company to reserve a right to seek any such relief.

       18.       The Utility Companies have been provided with adequate assurance of payment

within the meaning of section 366 of the Bankruptcy Code by virtue of the proposed Adequate



                                                 5
             Case 19-12269-KBO         Doc 48        Filed 11/08/19   Page 21 of 34



Assurance and the Assurance Procedures as proposed are hereby approved. As a result, the

Utility Companies are prohibited from altering, refusing, or discontinuing Utility Services on

account of prepetition amounts outstanding or on account of any perceived inadequacy of the

Assurance Procedures, and the Debtors are not required to provide any additional adequate

assurance beyond what is stated in this Order.

       19.     Each Utility Company shall be deemed to have adequate assurance of payment

within the meaning of section 366 of the Bankruptcy Code unless and until (a) the Debtors, in

their sole discretion, agree to an alternative assurance of payment with the Utility Company or

(b) the Court enters an order requiring that additional adequate assurance of payment be

provided.

       20.     The Debtors are authorized to amend the Utilities List, in their sole discretion, to

add any subsequently identified Utility Company. This Order shall be deemed to apply to any

such Utility Company regardless of when such Utility Company may be added to the Utilities

List by Supplemental Notice. The Debtors shall serve a copy of the Motion on any Utility

Company that is subsequently added to the Utilities List. Such subsequently added Utility

Company that objects to the entry of this Order must file an objection in accordance with the

Bankruptcy Rules, the Local Rules, and the Assurance Procedures.

       21.     The Debtors shall increase the amount of the Adequate Assurance Deposit in the

event an additional Utility Company is added to the Utilities List by an amount equal to two

weeks of Utility Service provided by such additional Utility Company, calculated using the

historical average for such payments over the past 12 months.

       22.     The Debtors may terminate any Utility Service and may reduce the Adequate

Assurance Deposit by the amount held on account of such terminated Utility Service upon



                                                 6
              Case 19-12269-KBO              Doc 48       Filed 11/08/19     Page 22 of 34



payment of any final bill; provided, however, that there are no outstanding disputes related to

post-petition payments due.       The Debtors may amend the Utilities List to delete a Utility

Company only if it has provided two weeks’ advance notice to such Utility Company, and has

not received any objection from such Utility Company. If an objection is received, the Debtors

shall request a hearing before the Court at the next omnibus hearing date, or such other date that

the Debtors and the Utility Company may agree upon.

        23.      Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained in this Interim Order shall constitute, nor is it intended to constitute, an

admission as to the validity or priority of any claim against the Debtors, the creation of an

administrative priority claim on account of the prepetition obligations sought to be paid, or the

assumption or adoption of any contract or agreement under Bankruptcy Code section 365.

        24.      The Debtors shall serve a copy of this Order upon each of the Utilities identified

on the Utilities List by first-class mail.

        25.      The Debtors shall file a copy of any Supplemental Notice and serve such notice

by first-class mail upon each of the Utility Companies identified therein.

        26.      The requirements set forth in Bankruptcy Rule 6003 are satisfied by the contents

of the Motion.

        27.      The deadline by which objections to the Motion and the Final Order must be filed

is [__________], 2019 at 4:00 p.m. (ET). Objections must be served on: (a) proposed counsel to

the Debtors, (i) Kasowitz Benson Torres LLP, 1633 Broadway, New York, NY 10019-6799,

Attn:    Andrew       K.    Glenn,      (AGlenn@kasowitz.com)              and   Matthew     B.   Stein,

(MStein@kasowitz.com) and (ii) Morris, Nichols, Arsht, & Tunnell LLP; 1201 North Market

Street, 16th Floor, P.O. Box 1347, Wilmington, DE 19899-1347, Attn: Robert J. Dehney,



                                                      7
               Case 19-12269-KBO         Doc 48        Filed 11/08/19   Page 23 of 34



(rdehney@mnat.com); (b) the Office of the United States Trustee for the District of Delaware, J.

Caleb Boggs Federal Building, 844 King Street Suite 2207 Lockbox 35, Wilmington, Delaware

19801; (c) counsel to Natixis and counsel to BMO, (d) counsel to Riverstone; and (e) counsel to

any statutory committee appointed in these Chapter 11 Cases. A final hearing, if required, on the

Motion will be held on [________], 2019 at [___] (ET). If no objections are filed to the Motion,

this Court may enter the Final Order without further notice or hearing.

         28.    The Debtors shall serve this Interim Order on the Utility Service List within forty-

eight (48) hours of entry of this Interim Order.

         29.    Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062,

9014, or otherwise, this Interim Order shall be immediately effective and enforceable upon its

entry.

         30.    To the extent that the Motion is inconsistent with this Interim Order, the terms of

this Interim Order shall govern.

         31.    The Court retains jurisdiction with respect to all matters arising from or related to

the interpretation or implementation of this Interim Order.



Dated: November __, 2019
                                                   The Honorable Karen B. Owens
                                                   United States Bankruptcy Judge




                                                   8
             Case 19-12269-KBO        Doc 48     Filed 11/08/19     Page 24 of 34



                                           Annex 1

                                     Utility Service List


             Service                        Vendor Name              Current/Prior Monthly Avg

Electricity - Reeves County      MidAmerican Energy Services, LLC    $               55,000.00

Electricity - Glasscock County   MidAmerican Energy Services, LLC    $               20,000.00

MDC Office - Network Connectivity Grande Communications              $                 345.00
Case 19-12269-KBO    Doc 48    Filed 11/08/19   Page 25 of 34



                         Exhibit B


                    Proposed Final Order
                Case 19-12269-KBO            Doc 48      Filed 11/08/19      Page 26 of 34



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                         )
In re:                                                   )    Chapter 11
                                                         )
MTE HOLDINGS LLC, et al.,1                               )    Case No. 19-12269 (KBO)
                                                         )
                          Debtors.                       )    Joint Administration Requested
                                                         )

             FINAL ORDER (I) PROHIBITING UTILITY COMPANIES
           FROM ALTERING, REFUSING, OR DISCONTINUING UTILITY
     SERVICES, (II) DEEMING UTILITY COMPANIES ADEQUATELY ASSURED
       OF FUTURE PERFORMANCE, AND (III) ESTABLISHING PROCEDURES
     FOR DETERMINING ADDITIONAL ADEQUATE ASSURANCE OF PAYMENT

          Upon the Motion2 of the above-captioned debtors and debtors in possession (collectively,

the “Debtors”), for entry of this Final Order pursuant to Bankruptcy Code section 366,

(i) prohibiting Utility Companies from altering, refusing, or discontinuing Utility Services,

(ii) deeming Utility Companies adequately assured of future performance, (iii) establishing

procedures for determining adequate assurance of payment, and (iv) granting related relief, all as

further described in the Motion; and this Court having jurisdiction to consider the Motion and the

relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated as of February 29, 2012; and consideration of the Motion and the relief requested therein

being a core proceeding in accordance with 28 U.S.C. § 157(b)(2); and venue being proper in

this District pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion

being adequate and appropriate under the particular circumstances; and upon the record of any

1
          The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: MTE Holdings LLC. (7894); MTE Partners LLC. (1158); Olam Energy Resources I LLC
(0770); MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves
Energy LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
2
          Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.
             Case 19-12269-KBO          Doc 48       Filed 11/08/19   Page 27 of 34



hearing being held to consider the relief requested in the Motion; and upon the First Day

Declaration and all proceedings had before this Court; and this Court having found and

determined that the relief sought in the Motion is in the best interests of the Debtors’ estates,

their creditors, and other parties in interest and that the legal and factual bases set forth in the

Motion establish just cause for the relief granted herein; and any objections to the requested

relief having been withdrawn or overruled on the merits; and after due deliberation and sufficient

cause appearing therefor, it is hereby ORDERED:

       1.      The Motion is granted on a final basis to the extent provided herein.

       2.      Except as otherwise provided herein, the Debtors are authorized, but not directed,

to pay on a timely basis, in accordance with their prepetition practices, all undisputed invoices

for postpetition Utility Services provided by the Utility Companies to the Debtors.

       3.      Except as otherwise provided herein, the Debtors shall, on or before the date

which is twenty (20) days after the date of the Motion, deposit the Utility Deposit into the Utility

Deposit Account, to be held in escrow, pending further order of this Court. Such Utility Deposit

shall constitute adequate assurance of payment for each Utility Company for postpetition Utility

Services provided to the Debtors. The Utility Deposit Account may be either interest-bearing or

non-interest-bearing at the Debtors’ election.

       4.      The Utility Deposit Account shall be maintained with a minimum balance of

$37,500 which may be adjusted by the Debtors: (a) to account for the termination of Utility

Services by the Debtors regardless of any Requests and/or agreements with Utility Companies,

provided that for any Utility Company for which the Utility Deposit is reduced, the Debtors shall

have paid such Utility Company in full for any outstanding postpetition Utility Services before

reducing the Utility Deposit, and the Utility Company does not dispute that it has been paid in



                                                 2
             Case 19-12269-KBO         Doc 48       Filed 11/08/19   Page 28 of 34



full for postpetition services; (b) in accordance with the terms of any agreement between the

Debtors and the affected Utility Company; and (c) to account for the addition of a Utility

Company to the Utility Service List.

       5.      The Utility Companies are prohibited from altering, refusing, or discontinuing

Utility Services on the basis of (a) the commencement of the Debtors’ Chapter 11 Cases, (b) any

unpaid invoice for Utility Services, or (c) any objections to the Debtors’ proposed Adequate

Assurance requesting the Debtors to furnish any additional deposit or other security to the Utility

Companies for the continued provision of Utility Services.

       6.      If any Utility Company believes additional Adequate Assurance is required, it

may request such additional assurance by serving a Request upon: (a) the Debtors; (b) counsel to

the Debtors; (c) the Office of the United States Trustee for the District of Delaware; (d) counsel

to Natixis and BMO; (e) counsel to Riverstone; and (f) counsel to any statutory committee

appointed in these Chapter 11 Cases.

       7.      Each Request must: (a) set forth the location(s) for which Utility Services are

provided, the account number(s) for such location(s), and the outstanding balance for each

account; (b) disclose any existing security deposit; and (c) provide an explanation of why the

Utility Deposit is not sufficient Adequate Assurance of payment.

       8.      If the Debtors wish to dispute a Request, then they shall, within thirty (30) days

after receipt of a Request (or such later date agreed to by the Debtors and the requesting party),

file a Determination Motion pursuant to Bankruptcy Code section 366(c)(3) seeking a

determination from this Court that the Utility Deposit, plus any additional consideration offered

by the Debtors, constitutes Adequate Assurance of payment.




                                                3
             Case 19-12269-KBO         Doc 48       Filed 11/08/19   Page 29 of 34



       9.      Pending notice and a hearing on a Determination Motion or other resolution of a

Request, the Utility Company filing such Request shall be prohibited from altering, refusing, or

discontinuing service to the Debtors on account of the commencement of these Chapter 11

Cases, unpaid charges for prepetition services, or any objections to the Debtors’ proposed

Adequate Assurance.

       10.     Without further order of this Court, the Debtors may enter into agreements

granting additional Adequate Assurance to a Utility Company and/or extending the Debtors’

time to file a Determination Motion. The Debtors may reduce the amount of the Utility Deposit

by any amount allocated to a particular Utility Company to the extent consistent with any

alternative adequate assurance arrangements mutually agreed to by the Debtors and the affected

Utility Company.

       11.     The Utility Deposit shall automatically, without further order of the Court, be

available to the Debtors upon the effective date of any chapter 11 plan for the Debtors, upon the

closing date of a sale of substantially all of the Debtors’ assets under section 363 of the

Bankruptcy Code or upon the closing of these Chapter 11 Cases; provided that there are no

outstanding disputes related to postpetition payments owing to any Utility Company.

       12.     The Utility Deposit shall be deemed Adequate Assurance of payment for any

Utility Company that fails to make a Request.

       13.     The relief granted herein is for all Utility Companies providing Utility Services to

the Debtors and is not limited to those listed on the Utility Service List attached as Annex 1 to

this Final Order. The Debtors are authorized to supplement, as necessary, the Utility Service List

and this Final Order shall apply to any such Utility Company that is subsequently added to the

Utility Service List. Any such supplement to the Utility Service List shall be filed with this



                                                4
               Case 19-12269-KBO       Doc 48       Filed 11/08/19    Page 30 of 34



Court and served with a copy of this Final Order and the Motion on the applicable Utility

Company.

         14.    The Debtors are authorized, but not directed, to issue postpetition checks or to

affect postpetition fund transfer requests in replacement of any checks or fund transfer requests

that are dishonored as a consequence of the Chapter 11 Cases with respect to the obligations

approved herein.

         15.    The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Final Order in accordance with the Motion.

         16.    The banks and financial institutions on which checks were drawn or electronic

payment requests made on account of the obligations approved herein are authorized to receive,

process, honor and pay all such checks and electronic payment requests when presented for

payment, and all such banks and financial institutions are authorized to rely on the Debtors’

designation of any particular check or electronic payment request as being approved by this Final

Order.

         17.    As a condition of accepting an Adequate Assurance Deposit, each Utility

Company shall be deemed to have stipulated that the Adequate Assurance Deposit constitutes

adequate assurance of payment to such Utility Company within the meaning of section 366 of

the Bankruptcy Code, absent further order from the Court, and shall be prohibited from

challenging or opting out of the Assurance Procedures, filing a Request, or requesting any

additional adequate assurance of payment of any kind at any time, notwithstanding any attempt

by such Utility Company to reserve a right to seek any such relief.

         18.    The Utility Companies have been provided with adequate assurance of payment

within the meaning of section 366 of the Bankruptcy Code by virtue of the proposed Adequate



                                                5
             Case 19-12269-KBO         Doc 48        Filed 11/08/19   Page 31 of 34



Assurance and the Assurance Procedures as proposed are hereby approved. As a result, the

Utility Companies are prohibited from altering, refusing, or discontinuing Utility Services on

account of prepetition amounts outstanding or on account of any perceived inadequacy of the

Assurance Procedures, and the Debtors are not required to provide any additional adequate

assurance beyond what is stated in this Order.

       19.     Each Utility Company shall be deemed to have adequate assurance of payment

within the meaning of section 366 of the Bankruptcy Code unless and until (a) the Debtors, in

their sole discretion, agree to an alternative assurance of payment with the Utility Company or

(b) the Court enters an order requiring that additional adequate assurance of payment be

provided.

       20.     The Debtors are authorized to amend the Utilities List, in their sole discretion, to

add any subsequently identified Utility Company. This Order shall be deemed to apply to any

such Utility Company regardless of when such Utility Company may be added to the Utilities

List by Supplemental Notice. The Debtors shall serve a copy of the Motion on any Utility

Company that is subsequently added to the Utilities List. Such subsequently added Utility

Company that objects to the entry of this Order must file an objection in accordance with the

Bankruptcy Rules, the Local Rules, and the Assurance Procedures.

       21.     The Debtors shall increase the amount of the Adequate Assurance Deposit in the

event an additional Utility Company is added to the Utilities List by an amount equal to two

weeks of Utility Service provided by such additional Utility Company, calculated using the

historical average for such payments over the past 12 months.

       22.     The Debtors may terminate any Utility Service and may reduce the Adequate

Assurance Deposit by the amount held on account of such terminated Utility Service upon



                                                 6
               Case 19-12269-KBO             Doc 48       Filed 11/08/19   Page 32 of 34



payment of any final bill; provided, however, that there are no outstanding disputes related to

post-petition payments due.       The Debtors may amend the Utilities List to delete a Utility

Company only if it has provided two weeks’ advance notice to such Utility Company, and has

not received any objection from such Utility Company. If an objection is received, the Debtors

shall request a hearing before the Court at the next omnibus hearing date, or such other date that

the Debtors and the Utility Company may agree upon.

         23.    Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained in this Final Order shall constitute, nor is it intended to constitute, an

admission as to the validity or priority of any claim against the Debtors, the creation of an

administrative priority claim on account of the prepetition obligations sought to be paid, or the

assumption or adoption of any contract or agreement under Bankruptcy Code section 365.

         24.    The Debtors shall serve a copy of this Order upon each of the Utilities identified

on the Utilities List by first-class mail.

         25.    16.     The Debtors shall file a copy of any Supplemental Notice and serve such

notice by first-class mail upon each of the Utility Companies identified therein.

         26.    The Debtors shall serve this Final Order on the Utility Service List within forty-

eight (48) hours of entry of this Final Order.

         27.    Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062,

9014, or otherwise, this Final Order shall be immediately effective and enforceable upon its

entry.

         28.    To the extent that the Motion or the Interim Order is inconsistent with this Final

Order, the terms of this Final Order shall govern.




                                                      7
             Case 19-12269-KBO          Doc 48       Filed 11/08/19   Page 33 of 34



       29.     The Court retains jurisdiction with respect to all matters arising from or related to

the interpretation or implementation of this Final Order.

Dated: November __, 2019
                                                 The Honorable Karen B. Owens
                                                 United States Bankruptcy Judge




                                                 8
              Case 19-12269-KBO       Doc 48     Filed 11/08/19     Page 34 of 34




                                          ANNEX 1

                                      Utility Service List


             Service                        Vendor Name              Current/Prior Monthly Avg

Electricity - Reeves County      MidAmerican Energy Services, LLC    $               55,000.00

Electricity - Glasscock County   MidAmerican Energy Services, LLC    $               20,000.00

MDC Office - Network Connectivity Grande Communications              $                 345.00
